                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

 RHONDA COPE,                             ) Civil Action No.: 0:17-431-BHH
                                          )
                               Plaintiff, )
                                          )
                  v.                      )               ORDER
                                          )
 ANDREW SAUL, Commissioner of Social      )
 Security,                                )
                                          )
                           Defendant. )
  __________________________________ )

       On August 8, 2019, W. Daniel Mayes, counsel for Plaintiff, filed a motion for

attorney’s fees pursuant to 42 U.S.C. § 406(b). (ECF No. 27). Plaintiff was awarded a total

of $40,001.56 in back-due Title II benefits. Counsel asserts he is entitled to reimbursement

for representation provided in the above-captioned case in the amount of $10,000.39.

Counsel states that he received $6,000.00 for his time spent representing Plaintiff at the

administrative level; he now asks for the remainder of the fees to which he is entitled,

$4,000.39, for time spent representing Ms. Cope before the Court. As required by 42

U.S.C. § 406(b), the amount requested by counsel is not greater than twenty-five percent

(25%) of the past-due benefits recovered by Plaintiff. Counsel acknowledges that Plaintiff

was awarded a total of $4,845.75 in fees under the Equal Access to Justice Act (“EAJA”),

but asserts that the EAJA fees were used to offset Plaintiff’s pre-existing federal debts.

       On September 9, 2019, counsel for the Commissioner of Social Security

(“Commissioner”) filed a response to the motion, stating that the Commissioner does not

object to the motion.    (ECF No. 28).      The response further states that while the

Commissioner normally would request that the Court order Plaintiff’s counsel to remit to
Plaintiff the full amount of EAJA fees recovered, see Gisbrecht v. Barnhart, 535 U.S. 789,

796 (2002), the Commissioner makes no such request in this instance in light of the

Federal government’s offset of the entire EAJA fee to pay Plaintiff’s federal debt, which

resulted in Plaintiff’s counsel receiving no portion of the EAJA fees. (ECF No. 28).

      The Court has reviewed the motion and exhibits thereto and finds that counsel’s

request for fees is reasonable. Accordingly, IT IS ORDERED that Plaintiff's counsel’s

motion for attorney’s fees pursuant to 42 U .S.C. § 406(b) (ECF No. 27) is GRANTED in

the amount of $4,000.39.

      IT IS SO ORDERED.


                                         /s/Bruce H. Hendricks
                                         The Honorable Bruce Howe Hendricks
                                         United States District Judge



September 10, 2019
Charleston, South Carolina




                                            2
